UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUGENIE FRANCOIS,
                                                                                Dec. 9, 2019
                                  Plaintiff,
                                                                  19-CV-11119 (ER)
                      -against-
                                                               ORDER OF SERVICE
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                                  Defendant.

EDGARDO RAMOS, United States District Judge:

       Plaintiff Eugenie Francois paid the filing fee to bring this pro se action under the Age

Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634; the New York City Human

Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131; and the New York State Human Rights Law,

N.Y. Exec. Law §§ 290 to 297.

       The Clerk of Court is directed to issue a summons as to Defendant New York City

Department of Education.

       Plaintiff is directed to serve the summons and complaint on Defendant within 90 days of

the issuance of the summons. If within those 90 days, Plaintiff has not either served Defendant or

requested an extension of time to do so, the Court may dismiss the claims against Defendant

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.
                                          CONCLUSION

       The Clerk of Court is directed to issue a summons, and to mail the summons and a copy

of this order to Plaintiff, noting service on the docket.

SO ORDERED.

 Dated:    December 9, 2019
           New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge




                                                   2
